Sandler, J. P. (dissenting).
Contrary to the view of the court majority, it seems to me clear that the actions of respondents challenged in these proceedings were authorized by a standard and administrative policy promulgated in accordance with article VI (§ 28, subd c) of the State Constitution. Accordingly, I find it unnecessary to address the issues that would be presented if, as found by the court, the respondents acted without such authorization, other than to note my doubt that the court’s opinion represents a satisfactory resolution of the complex issues that would have been raised in that contingency.
As amended, effective April 1,1978, section 28 of article VI was the centerpiece of a group of constitutional amendments that significantly revamped court administration in this State.
Prior to the amendment, the section vested authority and responsibility for the administrative supervision of the court system in the Administrative Board of the Judicial Conference, consisting of the Chief Judge of the Court of Appeals and the Presiding Justices of the Appellate Divisions; provided that the administrative board, in consultation with the Judicial Conference, was to establish standards and administrative policies for general application throughout the State; and authorized the Appellate Divisions to supervise the administration and operation of the courts in their respective departments in accordance with such standards. In substance, the amendment transferred administrative responsibility from the administrative board to the Chief Judge of the Court of Appeals and a Chief Administrator acting on his behalf, and withdrew from the Appellate Divisions their prior constitutional authority to supervise the administration and operation of the courts in their respective departments.
Article VI (§ 28, subd a) states in pertinent part that the Chief Judge of the Court of Appeals shall be the Chief Judicial Officer of the Unified Court System; that there shall be an Administrative Board of the courts consisting *474of the Chief Judge as chairman and the Presiding Justices of the Appellate Divisions; and that the Chief Judge, with the advice and consent of the administrative board, shall appoint a Chief Administrator of the courts who shall serve at his pleasure.
Subdivision b provides that the Chief Administrator, on behalf of the Chief Judge, shall supervise the administration and operation of the Unified Court System, and in the exercise of that responsibility, shall have such powers and duties as may be delegated to him by the Chief Judge and such additional powers and duties as may be provided by law.
Finally, subdivision c sets forth the following: “c. The chief judge, after consultation with the administrative board, shall establish standards and administrative policies for general application throughout the state, which shall be submitted by the chief judge to the court of appeals, together with the recommendations, if any, of the administrative board. Such standards and administrative policies shall be promulgated after approval by the court of appeals.”
At the same time, and also to become operative on April 1, 1978, article VI (§ 26, subd i) was amended to state: “i. Temporary assignments of all the foregoing judges or justices listed in this section shall be made by the chief administrator of the courts in accordance with standards and administrative policies established pursuant to section twenty-eight of this article.”
Effective April 1, 1978, the same day that the above constitutional amendments became operative, then Chief Judge Breitel, after consultation with the administrative board and with the approval of the Court of Appeals, promulgated the first group of standards and administrative policies to be adopted pursuant to the new constitutional provisions. The first of the standards and policies promulgated, then numbered subdivision (a) of section 445.1 of the Rules of the Chief Judge (22 NYCRR 445.1 [a]) presents the issue of construction that seems to me decisive on this appeal. As will become apparent, however, an understanding of this dispositive issue requires consideration also of other standards and administrative policies *475then promulgated as well as the preamble in which the Chief Judge set forth quite explicitly their purpose.
The document is captioned: “standards and administrative policies effective April 1,1978”. Preliminarily it states that the standards and policies were promulgated by the Chief Judge pursuant to article VI (§ 28, subd c) of the State Constitution, with approval of the Court of Appeals, and had been developed in consultation with the Administrative Board of the Courts. There follows a preamble which states:
“The purpose of these standards and policies is to assign and regulate administrative authority in a complex, multitiered court system. The Constitution now vests in a Chief Administrator of the Courts, on behalf of the Chief Judge, responsibility for supervising the administration and operation of our courts. Heretofore this has been the constitutional responsibility of the Appellate Divisions of the Supreme Court and the Administrative Board of the Judicial Conference. These standards and policies reflect the judgment of the Chief Judge and of the Court of Appeals that sound management of our court system requires that the Appellate Divisions, through their Presiding Justices, have a significant consultative role in management decisions which affect the trial courts in each of the diverse areas of our State. This participation of the Appellate Divisions in court administration is consistent with our judicial tradition and is important to the intelligent and effective exercise of the Chief Administrator’s constitutional functions and responsibilities.
“Paramount, however, is the constitutional mandate for a unified administration of the courts, within the framework of which the consultative role of the Appellate Divisions may appropriately function. The Chief Administrator should also consult with the trial judges, the Bar, and the public, either directly or through deputies, local administrative judges, and advisory committees.”
The newly promulgated standards and administrative policies are set forth in three sections. The first section, captioned “Chief Judge and Chief Administrator; exercise of administrative powers and duties,” is divided into six *476lettered subdivisions (a) through (f). (22 NYCRR 445.1 [a]m.)
Subdivision (a) sets forth the standard and administrative policy whose construction is central here: “(a) Establishment of the regular hours, terms and parts of court, and assignments of judges and justices to them, other than temporary assignments, shall be done in consultation and agreement with the presiding justices of the appropriate appellate divisions on behalf of their respective courts; provided that if the Chief Administrator and a presiding justice are unable to agree, the matter shall be determined by the Chief Judge. Retired judges or justices certificated pursuant to article VI, section 25 of the Constitution shall be subject to assignment by the Appellate Divisions pursuant to that section, in consultation with the Chief Administrator.”
Subdivision (b) authorizes the appointments of nonjudicial officers and employees “upon nomination of the appropriate administrative judge, supervising judge or judge of the court in which the position is to be filled, or other administrator designated by the Chief Administrator.” It also confirms the authority of Judges and Justices to continue to appoint and remove personal assistants who serve as law clerks and secretaries, subject to standards and administrative policies and to budgetary determination.
Subdivision (c) requires that designation of the places where Appellate Terms shall be held “shall be made in consultation with the presiding justices of the appropriate Appellate Divisions.”
Subdivision (d) directs that adoption of administrative rules for the efficient and orderly transaction of business in the trial courts “shall be done in consultation with the Administrative Board of the Courts or the appropriate Appellate Divisions.”
Subdivision (e) requires the Chief Judge, if he designates Deputy Chief Administrators and Administrative Judges, to do so in consultation with the Presiding Justices on behalf of their respective courts. If such designations are made by the Chief Administrator pursuant to delegated *477authority “they shall be made in consultation with the presiding justices * * * and shall require the approval of the Chief Judge.”
Subdivision (f) provides that designation of the Presiding Justice and Associate Justices of an Appellate Term “shall require the approval of the presiding justice of the appropriate Appellate Division.”
Section 445.2 headed “Chief Administrator of the Courts; compensation” in substance authorized the Chief Judge to fix the salary of the Chief Administrator.
Section 445.3, under the heading “Existing rules” sets forth the following in subdivision (a): “(a) All rules and standards of the Administrative Board of the Judicial Conference, except Part 33 (rules governing judicial conduct), in effect on March 31, 1978, shall be continued in effect as standards and administrative policies established, approved and promulgated pursuant to article VI, section 28 (c) of the Constitution, until expressly superseded by new rules or standards and administrative policies. Unless a contrary construction is required, references to the Administrative Board of the Judicial Conference shall be deemed references to the Chief Judge of the Court of Appeals; references to the State Administrator and State Administrative Judge shall be deemed references to the Chief Administrator of the Courts; and references to the Appellate Divisions shall be deemed references to the Chief Administrator of the Courts.”
Finally, subdivision (b) of section 445.3 requires the Chief Judge or Chief Administrator, “[b]efore amending or repealing an administrative rule of an Appellate Division for the efficient and orderly transaction of business in the trial courts, including but not limited to calendar practice, that was in effect on March 31,1978”, to consult with that Appellate Division.
The critical issue on this appeal concerns the interpretation of subdivision (a) of section 445.1 and in particular the phrase “other than temporary assignments”. Petitioners argue in essence that this phrase excluded temporary assignments from the scope of the section, and that, in the absence of any other standard and policy regulating tern*478por ary assignments, the respondents lack the authority to adopt the plan for making temporary assignments which gave rise to these proceedings. As against this, respondents contend that the phrase “other than temporary assignments” was intended only to exempt such assignments from the requirement fixed as to the establishment of regular hours, terms and parts of courts and assignments of Judges and Justices to them that the Chief Administrator consult with the Presiding Justice of the affected Appelláte Division, and that in the event of a disagreement, the Chief Judge was to make the final determination.
As a matter of textual analysis either construction is verbally plausible. If, however, subdivision (a) of section 445.1 is considered with the group of standards and policies then promulgated of which it was an integral part, and in light of their plainly articulated purposes, the construction urged by respondents appears much more probably correct.
In the promulgation of the above-described standards and administrative policies, the Chief Judge and the Court of Appeals were seeking to accomplish two central purposes.
One, set forth in subdivision (a) of section 445.3, was to establish the continuing validity of the existing rules and standards of the Administrative Board of the Judicial Conference as standards and administrative policies pursuant to article VI (§ 28, subd c) of the Constitution until expressly superseded by new rules or standards and administrative policies.
The second purpose, responding to the changes brought about by the newly operative constitutional provisions, was to “assign and regulate administrative authority in a complex multi-tiered court system.”
In the preamble quoted above it was made clear that the Chief Judge and the Court of Appeals wished to preserve for the Appellate Divisions, and more particularly the Presiding Justices, “a significant consultative role in management decisions which affect the trial courts in each of the diverse areas of our State.” This statement, however, is followed by the observation: “Paramount, however, is the constitutional mandate for a unified administration of the *479courts, within the framework of which the consultative role of the Appellate Divisions may appropriately function.”
In short, as the preamble plainly indicates, and a study of the promulgated standards confirms, a primary concern was to define precisely the new, limited role of the Appellate Divisions in court administration, and more particularly, the role of the Presiding Justices, and to identify explicitly those areas as to which consultation with the Presiding Justices, or their approval, was to be required.
When the standard and administrative policy promulgated in subdivision (a) of section 445.1 is considered in light of these purposes, and together with the other standards then adopted, its meaning with regard to the issue presented is apparent. As to “regular hours, terms and parts of court, and assignments of judges and justices to them” the Chief Administrator was required to consult with the Presiding Justices, and in the event of a disagreement, the issue was to be resolved by the Chief Judge. As to temporary assignments, it was decided not to require such consultation. It is surely not difficult to understand that the Chief Judge concluded with regard to hundreds of temporary assignments, varying widely in character, importance and duration, and including many of an emergency nature, that it was, on balance, unwise to require the Chief Administrator to consult as to each such assignment with a Presiding Justice and to impose on the Chief Judge the burden of resolving any disagreement that might develop. This interpretation is consonant with the clear import of the entire group of standards and administrative policies simultaneously promulgated which are primarily concerned “to assign and regulate administrative authority in a complex, multi-tiered court system,” and to demarcate precisely the circumstances under which consultation with, or the approval of, the Presiding Justices, was required.
Although verbally plausible, the construction urged by the petitioners, and accepted by the court majority, makes no sense whatever when considered in light of the problems that the Chief Judge and the Court of Appeals were *480addressing in the promulgated standards and administrative policies, and their clearly stated purposes. On April 1, 1978, as now, the efficient operation of the court system depended in large part on the expeditious and orderly making of temporary assignments. Scores of Judges were then functioning on the basis of temporary assignments. It was critically important that such assignments continue to be made without interruption for the court system to function appropriately. The interpretation advanced by petitioners requires us to accept that the Chief Judge and the Court of Appeals, obviously aware of this reality, promulgated a standard and administrative policy that carefully, and inexplicably, removed from its effective scope the power to make temporary assignments, leaving the Chief Administrator’s authority to exercise that essential power, specifically vested in him by the Constitution, in.some peculiar kind of legal limbo.
In evaluating this thesis, it is pertinent to note that the standards and administrative policies adopted effective April 1, 1978 were promulgated by Chief Judge Breitel, the person most closely identified with the constitutional amendments that the standards and administrative policies were designed to implement, and who had an unequaled understanding of the meaning of the constitutional amendments. The court’s opinion fails to account for the remarkable omission that it in effect attributes to Chief Judge Breitel and to the Court of Appeals, an omission that puts in doubt the validity of every temporary assignment thereafter made no less than any temporary assignment that may be made pursuant to the rotation plan in issue here.
I can think of only two conceivable explanations for an error of the magnitude implicitly attributed to Chief Judge Breitel and to the Court of Appeals, neither of which is remotely satisfactory.
First, Chief Judge Breitel may have excluded temporary assignments from the scope of subdivision (a) of section 445.1, intending to address that function separately, but failed to do so through some uncharacteristic oversight or inadvertence, and the omission somehow was not called to his attention by his colleagues on the Court of Appeals, *481the members of the Administrative Board, the Chief Administrator, the Deputy Administrators or the staff of the Office of Court Administration.
The second is that the Chief Judge did not interpret the Constitution to require a standard and administrative policy for the exercise by the Chief Administrator of the power to make temporary assignments, notwithstanding the apparently explicit language to that effect in article VI (§ 26, subd i), and although such a standard and administrative policy could have been easily formulated and simply phrased, he chose not to promulgate one without explicitly stating the constitutional basis for that decision.
Neither of these explanations seems to me viable, although one or the other, or something very close to either, is essential to the construction of subdivision (a) of section 445.1 adopted in the court’s opinion. Confronted with a choice between two verbally plausible constructions of subdivision (a) of section 445.1, one necessarily attributing an astonishing error or oversight in implementing the constitutional amendments to the person most knowledgeable about their meaning and intent, and a second which is consistent with the amendments, the language of the standard and administrative policy, its stated purposes, and the obvious realities of the situation, I am unable to understand why the court should reject the interpretation which makes sense and adopt that which does not.
Closely linked to the court’s erroneous construction of subdivision (a) of section 445.1, and contributing significantly to it, is what appears to me a fundamental misunderstanding of the meaning of a constitutionally required standard and administrative policy. In effect, the court is holding that the rotation plan, with its provision for a screening committee and its detailed statement of how rotation is to be achieved, is a standard and administrative policy of the kind required by the Constitution to be adopted only after consultation with the administrative board and the approval of the Court of Appeals. The error in this conclusion is quickly revealed by a comparison of the rotation plan with the general delegations of authority in the standards and administrative policies adopted contemporaneously with the constitutional amendments by *482those most intimately familiar with the meaning of the amendments. The rotation plan is obviously not a constitutional standard and administrative policy, but rather a detailed plan for implementing the power to make temporary assignments conferred on the Chief Administrator by the Constitution and, in my view, confirmed in subdivision (a) of section 445.1.
Any possible doubt on the issue seems to me to have been definitively removed when, effective January 1, 1982, following consultation with the administrative board and approval of the Court of Appeals, the Rules of the Chief Judge were revised, and the rule at issue here, renumbered section 1.1 (a), was amended to read as follows: “1.1 Chief Judge and Chief Administrator; Exercise of administrative powers and duties, (a) Establishment of the regular hours, terms and parts of court, other than temporary hours, terms and parts, and assignments of judges and justices to them, other than temporary assignments, shall be done in consultation and agreement with the presiding justices of the appropriate [appellate divisions] Appellate Divisions on behalf of their respective courts; provided that if the Chief Administrator and a presiding justice are unable to agree, the matter shall be determined by the Chief Judge. Retired judges or justices certificated pursuant to article VI, section 25 of the Constitution shall be subject to assignment by the Appellate Divisions pursuant to that section, in consultation with the Chief Administrator.” (Deletions in brackets, additions underlined.)
Surely it cannot be seriously argued that the addition of the qualifying clause underlined above, “other than temporary hours, terms and parts,” was designed by the Chief Judge to withdraw from the Chief Administrator the power to establish such temporary hours, terms and parts. And yet, to be consistent with the construction advanced by the petitioners with regard to the phrase “other than temporary assignments”, such a construction, absurd though it is, would be required.
For the foregoing reasons, the judgment and dismissal of the petition for a writ of prohibition entered in the Supreme Court, New York County (Tyler, J.), on January 25, *4831981, should be affirmed, and the petition of the intervenor should be dismissed.
Sullivan, Markewich, Lupiano and Bloom, JJ., concur; Sandler, J. P., dissents in an opinion.
Judgment, Supreme Court, New York County, entered on January 25, 1982, reversed, on the law, without costs and without disbursements, and the petition for a writ of prohibition considered as though a complaint in an action for declaratory judgment, in which judgment should be entered in favor of plaintiff (petitioner)-appellant declaring that subdivision i of section 26 and subdivision c of section 28 of article VI of the Constitution of the State require that the new rotation plan of temporary assignment of Judges of the courts of the City of New York requires, as prerequisite to promulgation, the adoption of a standard and administrative policy in respect of the same, as well as consultation theretofore by the Chief Judge with the Administrative Board of the Courts and approval by the Court of Appeals and that there was no compliance therewith prior to promulgation of the plan or at any time, and that therefore that plan of temporary assignment is without effect and void in respect of the manner of its promulgation.